Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Election
	Applicant’s election in the paper of July 26, 2022 without traverse of Invention I, drawn to an orthodontic bracket, claims 25-35 and 53-66 is acknowledged.  Claims 36-52 drawn to non-elected inventions are withdrawn from further consideration.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-30, 32-35, 53, 55-59 and 61-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (Us 8,550,814).
As identified in the annotated Figures of Collins below, Collins discloses an orthodontic connector 18 for securing a dental appliance to a patient’s dentition 14 having a backing portion 34, first and second extension portions 38 (on opposite sides) each having first and second portions and a gap between the first and second extension structures.

    PNG
    media_image1.png
    695
    642
    media_image1.png
    Greyscale


	In regard to claim 27, note column 4, line 36.  In regard to claim 30, note column 5, lines 23-29.  In regard to claims 33 and 34, the Collins bracket is capable of being adhesively secured to either the front or back side of a patient’s teeth.  In regard to claim 35, the Collins bracket is capable of being used in the intended manner claimed.  In regard to claim 53, note the third extension structure identified in the annotated figures above.  In regard to claims 65 and 66, note column 2, lines 57-61.

Claims 25-30, 32-35, 53-59 and 61-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverman et al (US 3,464,112)
As identified in the annotated Figure of Silverman et al below, Silverman et al disclose an orthodontic connector 10 for securing a dental appliance 11 to a patient’s dentition having a backing portion 15, first and second extension portions (on opposite sides) each having first 16 and second 17 portions and a gap between the first and second extension structures.
In regard to claim 30, note column 3, line 29.  In regard to claims 33 and 34, the Silverman et al bracket is capable of being adhesively secured to either the front or back side of a patient’s teeth.    In regard to claim 53, note the third extension structure 24 identified in the annotated Figure below.  In regard to claim 65, note column 2, line 26.



    PNG
    media_image2.png
    540
    596
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 30, 31, 60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al (US 3,464,112).
In regard to claim 30, 31, and 60, Silverman et al disclose that the orthodontic appliance 11 is advantageously flexible/resilient (column 2, line 49) so that when it is positioned in the connector 10 the appliance snaps into place (column 3, line 29).  While Silverman et al teach that the appliance is constructed of resilient material they do not teach that the connector extension structures are resiliently flexible as required by the present claims.  One of ordinary skill in the art, however, before the effective filing date of the claimed invention would have reasonably found it obvious to alternatively make the connector 10 first and second extension structures resilient or to make both the appliance and the connector resilient so as to provide for the necessary flexing between the two pieces that allows for the snap in connection.
In regard to claim 65, the selection of conventional stainless steel for the “sheet metal” of Silverman et al (column 2, line 26) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712